DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/965,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a steel material for a line pipe having a tensile strength of 570 MPa or more, a compressive strength of 440 MPa or more, a thickness of 30 mm or more and a composition by mass of C: 0.030-0.10%, Si: 0.01-0.20%, Mn: 1.0-2.0%, Nb: 0.005-0.050%, Ti: 0.005-0.025%, Al: 0.08% or less, and one or more of Cu: 0.5% or less, Ni: 1.0% or less, Cr: 1.0 or less, Mo: 0.5% or less, V: 0.1% or less, a Ceq value, a Pcm value, a microstructure primarily of bainite, 10% or 
The claims recite overlapping composition and microstructural ranges and the courts have held that such overlap establishes a prima facie case of obviousness.  See MPEP 2144.05.  As such, the claims are not patentably distinct of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2012/0305122 – cited by applicant).
Considering claim 3, Ishikawa teaches a steel pipe for a line pipe having a heavy wall thickness (abstract).  An example is taught of composition F (Table 1) in 3 (˚C) of about 729 when calculated according to Formulae 1-3.  The microstructure of the steel is calculated at ¼ thickness (Paragraph 90) and contains 91% bainite having an average grain size of 3.7 µm, 1.5% of a martensite-austenite fraction, and 2.6% of cementite (Table 3-1) which necessarily has less than 10% ferrite.  These values fall within and anticipate the instantly claimed ranges.  See MPEP 2131.03.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the Double Patenting rejections should be held in abeyance until allowable subject matter has been determined (remarks p.2).  This is not persuasive as outlined above the instant claims and those of copending 16/965,719 are patentably indistinct and therefore the rejection is maintained.
Applicant argues that the difference of the bainite content at ½ thickness of the instant claims differs over the bainite content of ¼ thickness taught by Ishikawa in that one cannot expect the steel of Ishikawa to possess the claimed bainite content at ½ thickness as the instant application requires differing methods of manufacture which would not necessarily result in the claimed microstructure (remarks p.3).  Specifically, applicant states that Paragraph 46 of the originally filed specification states that it is st full paragraph).
  This is not persuasive as first, no method of production is currently under examination nor do the instant claims require any particular product-by-process parameters (e.g. rolling reduction rate, temperature, etc.) and therefore applicant’s arguments are not commensurate in scope with the instant claims.  See MPEP 2145 (VI).  Second, Paragraph 46 of the originally filed specification does not state that the indicated parameters are necessary for bainite crystal size, but rather generic “crystal grains” only and therefore applicant’s argument does not establish a nexus between argued method and bainite size. Third, Comparative Example 14 does not appear to demonstrate criticality to both a temperature of reduction and a reduction ratio, but rather demonstrates only that a reduction ratio alone of 45% is insufficient to achieve the claimed bainite as Comparative Example 14 appears to indicate all other temperature parameters are within acceptable conditions.  Therefore, this is not considered objective evidence commensurate with that which is argued.
Ishikawa teaches a rolling reduction rate in a no-recrystallization temperature range of 60% or more (Paragraph 74) overlapping that which applicant argues as critical 
Further, applicant states in Paragraph 40 of the originally filed specification where the area fraction of bainite is measured at a position of ¼ plate thickness which appears substantially similar to that which is disclosed by Ishikawa.
Applicant asserts that the examiner has not set forth rationale as to why one would expect the position at ¼ thickness to be the same as ½ thickness (remarks p.3, 2nd full paragraph).  However, as previously stated Ishikawa teaches examples possessing a composition of C, Si, Mn, Nb, Ti, Al, Cu, Ni, Cr, V, and Fe with impurities falling within the instantly claimed ranges and where the examples possess Ceq, Pcm, and Ar3 values falling within the claimed ranges and where the microstructure at ¼ thickness contains bainite and an average grain size thereof, martensite-austenite fraction, and a cementite content falling within the instantly claimed ranges.  The courts have held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01.  While Ishikawa discloses this at ¼ thickness as opposed to ½ thickness the preponderance of the evidence suggests Ishikawa teaches a steel material for a line pipe substantially identical in composition and microstructure to that prima facie case with objective evidence demonstrating a difference.  
In response to the instant Office action, it is suggested that applicant present objective evidence comparing the bainite size at ¼ thickness and ½ thickness to the closest prior art of Ishikawa using guidance from MPEP 716 or amending the claims to recite features outside of the scope of Ishikawa.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784